Case 4:13-cv-00025-DWM Document 63 Filed 12/02/20 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

ROBERT AYRES DaSILVA, Cause No. CV 13-25-GF-DWM
Petitioner,
vs. ORDER
DISTRICT COURT OF THE EIGHTH
JUDICIAL DISTRICT; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

 

This matter comes before the Court on a petition for “what ever writ will
correct the record” filed by Petitioner DaSilva on November 19, 2020. See Pro Se
Mot. (Doc. 62) at 1.

On May 15, 2014, the Court conditionally granted DaSilva’s petition for writ
of habeas corpus under 28 U.S.C. § 2254 and gave Respondents (“the State”) sixty
days either to renew the proceedings in state court or unconditionally discharge

DaSilva from all custody based on the vacated conviction. See Order (Doc. 34).
Case 4:13-cv-00025-DWM Document 63 Filed 12/02/20 Page 2 of 4

On May 20, 2014, the Court issued an Order Nunc Pro Tunc, amending
paragraph 4 of the May 15 Order to state that “[t]he judgment entered in Cascade
County Cause No. DDC 09-137 on April 30, 2010, is VACATED.” Order Nunc
Pro Tune (Doc. 37) at 7 | 4. The Order noted that the May 15 Order referred to
Cause No. DDC 09-117 instead of DDC 09-137, the correct number.

On June 23, 2014, the State filed notice in this Court (Doc. 54) that it had
renewed the criminal proceedings in Cause No. DDC 09-137. See Notice (Doc.
54-1) at 1, Order (Doc. 54-2) at 1-2, State v. DaSilva, No. DDC 09-137 (Mont. 8th
Jud. Dist. June 23, 2014). This Court then issued an order recognizing the State’s
discharge of its obligation under the writ of habeas corpus, declaring the matter
closed, and denying all pending motions as moot. See Order (Doc. 56). Petitioner
DaSilva filed another motion on June 26, 2014, and the Court dismissed it for lack
of jurisdiction on July 8, 2014. See Order (Doc. 60).

DaSilva now petitions the Court to “correct the record” so that the State
cannot count a “vacated case” as a conviction. See Pro Se Mot. (Doc. 62) at 1.

Federal Rule of Civil Procedure 60(a) allows a district court to “correct a
clerical mistake or a mistake arising from oversight or omission whenever one is
found in a judgment, order, or other part of the record.”

This Court did not vacate a case. It vacated only “[t]he judgment entered in

Cascade County Cause No. DDC 09-137 on April 30, 2010.” Nunc Pro Tune
Case 4:13-cv-00025-DWM Document 63 Filed 12/02/20 Page 3 of 4

Order (Doc. 37) at 7 74. It also required the State to renew proceedings in state
court, and the State did so. Anything that did or did not happen after that falls
outside the scope of the Court’s conditional grant of habeas relief in 2014.

DaSilva fails to persuade the Court that the record of the 2014 habeas
proceeding in this Court requires correction. Relief is not warranted under Rule
60(a). In addition, DaSilva exhausted this Court’s habeas jurisdiction in
connection with this case in 2014. The Court no longer has authority to “correct”
or even address any other court’s record. If another judgment “counts” a “vacated
case” as a conviction, DaSilva must direct his challenges to that judgment, not to
this case.

To the extent a certificate of appealability is apposite, it is denied. See 28
U.S.C. § 2253(c)(1)(A); United States v. Winkles, 795 F.3d 1134, 1142 (9th Cir.
2015); Langford v. Day, 134 F.3d 1381, 1382 (9th Cir. 1998). DaSilva does not
show that the record of this case requires correction, much less that failing to
correct it will violate his constitutional rights. And the violation of his
constitutional rights that the Court found in 2014, see Order (Doc. 37) at 5, was

redressed in 2014.

Accordingly, IT IS ORDERED:
1. DaSilva’s petition (Doc. 62), construed as a motion to correct the

judgment under Federal Rule of Civil Procedure 60(a), is DENIED.
3
Case 4:13-cv-00025-DWM Document 63 Filed 12/02/20 Page 4 of 4

2. To the extent a certificate of appealability is apposite, itis DENIED. The

clerk shall immediately process the appeal if DaSilva files a notice of appeal.

. 14
DATED this day of December, WY

D¥nald W. Mollo
United States District Court
